PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KNAUER, Bernd
Application No. 13/916,995
Filed: 13 Jun 2013
For: TRANSMISSION ELEMENT FOR A MOTOR VEHICLE

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under 37 CFR 1.137(a), filed September 13, 2016, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of May 26, 2015, which set a shortened statutory period for reply of three (3) months.  No extensions of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 27, 2015.

By decision mailed August 5, 2016, the petition filed January 5, 2016, under 37 CFR 1.137(a) was dismissed.  The petition filed January 5, 2016 did not include the required reply.  See MPEP 711.03(c)(II)(A)(4)(b).  The renewed petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied the reply in the form of a Request for Continued Examination (RCE), submission required therefor and the fee for filing of the RCE.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with Manual of Patent Examining procedure, section 601.03(a). If applicable, petitioner could also use the customer number data change to effectuate a change in correspondence address (PTO/SB/124). A courtesy copy of this decision is being mailed to the address on the petition.  However, the Office will mail all future correspondence solely to the address of record.

The application file is being forwarded to Technology Center Group Art Unit 3658 for processing.




Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions

cc:
JORDAN IP LAW, LLC
INTELLECTUAL PROPERTY COUNSELORS
1701 PENNSYLVANIA AVE. NW, SUITE 300
WASHINGTON D.C. 20006